Citation Nr: 0719985	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-41 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967 and from June 1974 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) RO in Denver, Colorado, that denied 
the issue on appeal.  The veteran testified at a hearing at 
the RO before the undersigned in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The RO sent the veteran an April 2004 letter, giving him 
notice under the Veterans Claims Assistance Act of 2000 
pertinent to service connection generally, and a March 2006 
letter with attachments, notifying him of the requirements 
set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, he has not been provided a PTSD development 
letter or other communication intended to elicit specific 
information regarding his stressors to permit the VA to 
request that the appropriate agency search for credible 
supporting evidence for his stressors, as required by the VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii, 
Ch. 1, Sect. D (referencing the use of the MAP-D letter and 
enclosing VA Form 21-0781).  Nor has the information this 
letter is intended to elicit been otherwise obtained.  As 
such, this case must be remanded to allow the RO to fulfill 
those Manual provisions.   

At the hearing before the undersigned, the veteran testified 
regarding his inservice stressors.  The veteran testified 
that about two weeks after he arrived in Nha Trang, Vietnam, 
one of his tent mates was accidentally shot in the mouth by a 
soldier cleaning his weapon a few tents away.  The veteran 
visited the injured soldier, who was in the same battery and 
had the same MOS as the veteran, in Colorado after his 
discharge from service.  (Transcript of hearing at pages 9-10 
or T at 9-10.)  Additionally, the veteran testified that when 
he was serving guard duty on a hill once when he opened fire 
on an infiltrator.  He went into the bush to see whether he 
had hit the infiltrator, when the infiltrator "jumped" him.  
(T at 11-12.)  (The veteran provided a statement in May 2004 
in which he explained that his rifle had fallen.)  Using a 
knife, he stabbed the infiltrator four times, killing him).  
This incident occurred eight or nine months into the 
veteran's tour in Vietnam.  (T at 22.)  

The United States Armed Services Center for Unit Records 
Research (CURR) (now known as the U.S. Army and Joint 
Services Records Research Center), if provided with 
sufficiently specific data regarding alleged stressors, can 
search for corroborating evidence to assist veterans in 
substantiating claims that specific stressful incidents 
occurred.  However, no attempt appears to have been made to 
verify the veteran's account of his purported in-service 
stressors.  The Board is of the opinion that such an attempt 
should be made as part of the duty to assist claim 
development under 38 U.S.C.A. § 5107 (West 2002).  

The veteran also testified as to being stressed by seeing a 
dead serviceman when he looked in a body bag at the airport 
upon arrival in Vietnam and by being attacked by a sniper 
while on a truck ride from Saigon to Nha Trang.  However, the 
Board notes that the CURR has advised that incidents such as 
these are not feasible to corroborate.  As such, the Board 
will not instruct the RO to request corroboration of these 
stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete service personnel records to 
attempt to obtain additional information, 
such as the date of his arrival in Nha 
Trang, to assist in obtaining data needed 
to research his stressors, one of which 
he estimates was two weeks after his 
arrival in Nha Trang. 

2.  The RO should also request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates, places where 
these events occurred and the names of 
individuals involved.  Current claim 
development procedures should be 
observed, including the use of the 
aforementioned VA letter and form or 
current versions thereof as appropriate.  
The RO should notify the veteran that 
CURR researches records only for which 
the veteran has specifically described a 
stressor, including the who, what, where, 
and when and, at a maximum, the 60-day 
time period in which the claimed stressor 
occurred.  

3.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors, the 
RO should attempt to verify these 
stressors through official channels, to 
include a request to CURR.

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
October 2005.  After securing the 
necessary release, the RO should attempt 
to obtain these records.

5.  The RO should make sure it receives a 
response from any official source it 
contacts regarding the veteran's 
purported stressor(s) before 
readjudicating his claim.  After the 
development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

